300 State Street East Suite 226 Oldsmar, FL 34677 813-749-8805 215-689-2748 July 17, 2007 Delivered by electronic submission via EDGAR United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, DC20549 Attn:Ms. Anita Karu, Esq Re:FTS Group, Inc. Registration Statement on Form SB-2 File No. 333-133749 Dear Ms. Karu: I am the Chief Executive Officer of FTS Group, Inc. (the “Company”).In response to the comments received from the staff of the Securities and Exchange Commission (the “Staff”) in their letter dated June 26, 2007, the Company acknowledges that: · The Company is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the filing; and · The Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Regards, /s/ Scott Gallagher Scott Gallagher Chief Executive Officer, FTS Group, Inc.
